UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 18, 2012 Oilsands Quest Inc. (Exact name of registrant as specified in its charter) Colorado 001-32994 98-0461154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800, 1333 - 8th Street SW Calgary, Alberta, Canada T2R 1M6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (403)263-1623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On April 18, 2012, Christopher Hopkins advised Oilsands Quest Inc. (“Oilsands Quest” or the “Company”) that he intended to resign from his position as Director of Oilsands Quest, effective April 23, 2012.A copy of the press release announcing Mr. Hopkins resignation is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Press Release dated April 19, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 19, 2012 Oilsands Quest Inc. (Registrant) By: /s/Garth Wong Name:Garth Wong Title:President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release dated April 19, 2012.
